No. 07-20-00202-CV

In re Caleb Logan Hart, Relator             §       Original Proceeding

                                            §       September 29, 2020

                                            §       Opinion Per Curiam

                                            §

                                  J U D G M E N T

      Pursuant to the opinion of the Court dated September 29, 2020, it is ordered,

adjudged, and decreed that Relator’s petition for writ of mandamus is conditionally

granted to the extent that the Honorable Steven R. Emmert rule on Relator’s pending

motions. Writ will issue only if Judge Emmert fails to act in accordance with this Court's

opinion.

                                          oOo